Morphy, J.
The petitioners, who were the children of Marie Barbe Ludewig, by a former marriage with Conrad Linderman, their father, represent: That, in making the inventory of the estate of Augustus Ludewig, her last husband, the Probate Judge has placed on it one-third of the property of their mother, which, in her marriage contract with the deceased, she made a donation of to him; that the estate of the deceased is embarrassed, if not insolvent; and that it will become absolutely necessary to make a sale of all the property belonging to it for the purpose of paying his debts. They allege that the donation thus made to the deceased by their mother, is illegal and void, and they pray that the same may be cancelled and annulled, and that the item of one-third of the property of their mother may be struck from the inventory, as forming no part of the estate of the said Augustus *100Ludewig. Marie Barbe Ludewig, who had been appointed curatrix of her late husband’s estate, answered, acknowledging the petitioners as her children, and joined in their prayer to have the donation annulled ; but the attorney for the absent heirs, and Bernard Hemken, a creditor of the deceased, who intervened in the suit, excepted to the jurisdiction of the court, and to the right of the petitioners to bring this suit, they beingjwithout any interest or right of action during the lifetime of their mother. These exceptions having been sustained, and the suit dismissed, the petitioners have appealed.
We have no hesitation in saying that' the decision complained of is correct. Could the Court of Probates even entertain jurisdiction of the subject matter of this petition, it is clear that the plaintiffs are without interest in the premises. They sue as the legal heirs of their mother, who is yet alive. Nemo est hares viventis. Their right to attack donations made by their mother, if thejr exceed the portion which she can legally dispose of, will accrue only at her death, for she might possibly survive all her forced heirs ; and, in that event, all donations made by her would be valid and binding on her. She would not be listened to in an attempt to impugn her own deed. Code of Pract. arts. 15, 924, 925, Civ. Code, art, 895. 11 La. 388.

Judgment affirmed.